Citation Nr: 1421946	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Agent


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 1970 and received a Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In January 2008, the Veteran filed an informal claim for a TDIU. This issue was denied in April and October 2008; April, June, and December 2009; and July 2010.  Even though a notice of disagreement was not filed until March 2011, the claim was kept open through new evidence either being received. 38 C.F.R. § 3.156(b) (2013). 

In December 2011 the RO granted service connection for coronary artery disease, status post myocardial infarction and bypass grafting (for brevity, CAD) and assigned a 10 percent rating effective March 16, 2011.  In a subsequent January 2012 decision, the effective date was changed to September 9, 2008, at which time a temporary total evaluation was in effect.  Additional periods of temporary total ratings were assigned from December 9, 2008 to March 30, 2008; May 14, 2009 to August 31, 2009; and from August 12, 2011 onward.  A 30 percent rating applied at all other times.  Also, during the 100 percent periods, the Veteran was entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)(1) (West 2002); 38 C.F.R. § 3.350(i) (2013). 

In February 2012, the RO issued a supplemental statement of the case (SSOC) characterizing the issue on appeal as entitlement to a TDIU prior to August 12, 2011. The Veteran's representative submitted arguments referencing the effective date in March 2012. 

The Board finds that under Bradley v. Peake, 22 Vet. App. 280 (2008), the issue for consideration is still entitlement to a TDIU during those periods at which the Veteran's combined rating was not 100 percent. In Bradley, that a TDIU could be granted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect; in such cases special month compensation SMC under 38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i) was available.  Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  Here, the Veteran (who asserts TDIU on the basis of all service-connected disabilities) cannot also receive a TDIU during those periods at which he is already rated at 100 percent because that would be a duplicate counting of his service-connected CAD; a TDIU is moot for those periods. As explained, he has already been assigned SMC under 38 U.S.C.A. § 1114(s)(1) and 38 C.F.R. § 3.350(i) for those periods. However, a TDIU is still available during the other time periods. Any earlier effective date argument raised prior to this point is premature because no TDIU has been granted and this issue is the subject of this decision. 


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include: CAD; PTSD; residuals of shell fragment wounds (SFW) of the left foot, left ankle, right knee, right calf; and instability of the right knee.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU. The claim is substantiated and no further notice or assistance is required. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

The Veteran was service-connected for CAD at 30 and 100 percent (with relevant 100 percent periods noted above); PTSD at 50 percent; the residuals of SFW of the left foot with arthritis of the ankle at 20 percent; residuals of SFW of the right knee and calf at 10 percent; instability of the right knee at 10 percent; and a scar associated with CAD (noncompensable). 

In February 2008, the Veteran submitted his TDIU application, stating he was totally disabled and unable to work due to shrapnel wounds to both legs.  He saw doctors on a regular basis and had hospitalizations in 2005, 2006, and 2007. He last worked in a warehouse as clerk or worker in 2000.  He could not sit or stand for any length of time and had to elevate his legs periodically.  He reported "some college" but no training since he became disabled. 

In April 2008, the Veteran's prior employer, a municipality, indicated that the Veteran had worked as a stock clerk for about ten years and retired on medical disability.  Several other lay statements from his wife and friends stated that the Veteran could not be gainfully employed; some specifically referenced his combat wound residuals.  The Veteran also continued to assert he was unemployable in June 2009, December 2009 and May 2010 statements. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2013).  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher.  38 C.F.R. § 4.16(a) (2013).  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

Here, the Veteran does not have a single 70 percent disability, but meets the alternative criteria because his PTSD is at 50 percent.  Moreover, his disabilities of two bilateral lower extremities, and his PTSD and SFW all stemmed from a common etiology of combat.  Hence, § 4.16(a) has been satisfied. 

In determining whether a TDIU is warranted, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded. Id. 

The Veteran's last position involved working at a warehouse and standing on concrete 8-12 hours (see April 2000 Dr. R.T. record). Prior to that, he worked as a weed surveyor, a stock clerk, a farmer, and a police officer (see June 2000 Social Security Administration (SSA) worksheet, November 2000 SSA record and May 2002 VA Agent Orange examination report). 

One of the major problems in this case has been that the Veteran has symptomatic rheumatoid arthritis which is not service-connected, but was the reason he was placed on SSA disability in 2001. However, records also show osteoarthritis, which appears to be due to his combat injuries in service (see October 2007 Dr. R.T. and August 2005 VA podiatry records). 

VA examination reports regarding the Veteran's orthopedic disabilities either do not address the disabilities' impact on employability (see January 2007 report regarding the feet), only address the Veteran's opinion on the matter (see October 2008 report regarding the joints noting his belief that he could only stand one half hour on his ankle), or considered nonservice-connected disabilities (see March 2009 VA report regarding the joints). 

VA examination reports addressing PTSD show his Global Assessment of Functioning scores ranged from 50 to 53, representing serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). While mental status examinations were largely normal, this disability was described as: "moderate to, at times, severe" (see March 2008 report); overall "considerable" (September 2008 report); "a moderate severe level of impairment in social and occupational functioning" (March 2009 VA report); and, in terms of his ability to maintain employment and perform job duties and a reliable, flexible, and efficient manner, "moderately to considerably impaired" (May 2010 report). 

Meanwhile an August 2011 VA examination report showed the Veteran's ischemic heart disease (to include CA) to demonstrate a METs level of 1-3, consistent with activities such as eating, dressing, taking a shower, and slow for one to two blocks. The ischemic heart disease impacted the Veteran's ability to work in that he had decreased exercise tolerance. There were also other comorbidities such as chronic obstructive pulmonary disease (COPD), rheumatoid arthritis, and obesity which also impacted his functional ability. 

At a December 2011 VA general medical examination, the examiner noted the service-connected residuals of the SFW, right knee instability and PTSD, but not CAD (this disability had not yet been granted service connection). No opinion was provided with regard to the Veteran's employability except to note that he stopped working in 2000 secondary to rheumatoid arthritis and that he had other nonservice-connected medical problems. 

While many private records focus on the effects of the Veteran's nonservice-connected rheumatoid arthritis or are couched in terms helpful to an SSA determination, records also note that his service-connected disabilities prevented work on their own. As noted in a September 2008 record, Dr. T. found that the Veteran had shrapnel remaining in his left foot from an old war wound which limited his ability to ambulate for any reasonable distance or to stand for any reasonable time in a workplace setting, stating: 

Clearly he is unable to perform his current job as an inventory clerk. This job requires him to lift up to 250 pounds. At this point, he would have difficulty handling 25 to 30 pounds on an occasional basis, let alone on a frequent basis during an eight hour day or 40 hour workweek. He also has to take narcotic medication which may make him a danger to himself and others and workplace setting requiring lifting and carrying which he does as an inventory clerk. He must frequent change positions because of pain. 

Similarly, in October 2008, Dr. R.R. stated it was his opinion that the Veteran would not be able to perform his duties as an inventory clerk for the company he worked for as the job required him to lift and/or carry from 25 to 250 pounds. He has trained for this type of job through schooling and worked at it for 13 years. Shrapnel in his left foot was causing fusion of the bones, and he had limited flexibility. His right calf was beginning to cause him undue pain that was uncomfortable to walk on. The left foot could not support all the weight required when lifting objects required by his job description. His employability would be very limited due to these medical conditions. (See also March and May 2009 as well as January and November 2010 Dr. R.R. letters.) 

The Board finds the totality of the evidence warrants a grant of TDIU. While the Veteran has multiple comorbidities, including some that are not service-connected, the Board finds the evidence satisfies the requirement that the service-connected disabilities alone result in unemployability. Currently, the Veteran is unable to maintain substantially gainful employment as a result of a combination of his service connected disabilities.  Based on the evidence, the Board will resolve doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to a TDIU is granted. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


